      Case: 3:20-cv-00196-DMB-RP Doc #: 41 Filed: 08/20/21 1 of 1 PageID #: 388




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

CHARLES D. GALLOWAY                                                                      PETITIONER

v.                                                                           No. 3:20CV196-DMB-RP

JUDGE JOHN GREGORY                                                                      RESPONDENT


                       ORDER DENYING PETITIONER’S MOTION [24]
                           FOR A FEDERAL INVESTIGATION

        This matter comes before the court on the motion [24] by the petitioner for the court to order a

federal investigation regarding discrepancies in his state felony indictment, discovery in his criminal

case, and other issues regarding his state prosecution. A federal court, as part of the judicial branch,

does not have the power to order an investigation into such matters, as investigation into criminal

matters is a function of the executive branch through the Department of Justice. As such, the instant

motion [24] is DENIED.

        SO ORDERED, this, the 20th day of August, 2021.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
